Case 6:20-cv-01218-MJJ-PJH Document 11 Filed 03/16/21 Page 1 of 2 PageID #: 228




                      UNITED STATES DISTRICT COURT
                      WESTERN DISTRICT OF LOUISIANA
                           LAFAYETTE DIVISION

 NKEM STANDLEY ASONFAC                     CIVIL ACTION NO. 6:20-CV-01218
 #AXXXXXXXX
                                           JUDGE JUNEAU
 VERSUS
                                           MAGISTRATE JUDGE HANNA
 CHAD WOLF


                                    JUDGMENT

       THIS MATTER was referred to United States Magistrate Judge Patrick J.

 Hanna for report and recommendation, Rec. Doc. 10. After an independent review

 of the record, and noting the absence of any objection, this Court concludes that the

 Magistrate Judge’s report and recommendation is correct and adopts the findings

 and conclusions therein as its own. Accordingly,

        IT IS ORDERED, ADJUDGED, AND DECREED that Petitioner’s

  Petition for a Writ of Habeas Corpus, Rec. Doc. 1, is DENIED and DISMISSED

  WITHOUT PREJUDICE; the conditions of confinement claim therein is

  DISMISSED WITH PREJUDICE, and all pending motions in this matter are

  DENIED AS MOOT.
Case 6:20-cv-01218-MJJ-PJH Document 11 Filed 03/16/21 Page 2 of 2 PageID #: 229




       THUS DONE AND SIGNED in Lafayette, Louisiana, on this 16th day of

  March, 2021.




                                         MICHAEL J. JUNEAU
                                         UNITED STATES DISTRICT JUDGE




                                   Page 2 of 2
